UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4517


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ANTHONY BROWN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:03-cr-00612-TSE-1)


Submitted:   February 27, 2015               Decided:   May 6, 2015


Before GREGORY, DUNCAN, and FLOYD, Circuit Judges.


Vacated and remanded with instructions by unpublished per curiam
opinion.


Joseph   J.  McCarthy,   DELANEY,   MCCARTHY  &  COLTON,  P.C.,
Alexandria, Virginia, for Appellant. Dana J. Boente, United
States Attorney, Morris R. Parker, Jr., Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony     Brown     appeals      from    the    district     court’s       order

denying his motion to rescind his plea agreement and withdraw

his guilty plea.          We vacate the order and remand with directions

to conduct an evidentiary hearing on the motion.

       We conclude that the existing record does not permit us to

properly perform our appellate review function and signals for

an evidentiary hearing so that the district court can make an

informed determination upon a properly developed record.                               We

have always declined to create a rigid rule that would override

a    district    court’s     “common      sense    and    sound    discretion”       when

determining        whether      an   evidentiary         hearing    must     be     held.

Raines   v.     United     States,   423 F.2d 526,    530     (4th   Cir.     1970)

(considering a 28 U.S.C. § 2255 (2012) motion challenging the

voluntariness        of     a    guilty     plea).          However,       where      the

circumstances       necessitate        an   evidentiary       hearing      to       fairly

resolve the issues presented and provide an adequate record for

appellate review, we have required such a hearing.                           For these

reasons, the district court should hold an evidentiary hearing

in    order   to    develop     an   adequate      record    upon    which      a   fully

informed adjudication of Brown’s motion can be conducted and a

proper appellate review of any judgment may be performed.                              We

express no opinion on the merits of the motion based on the

record before us.

                                            2
     Accordingly,      the    order    of   the   district    court   is   hereby

vacated and remanded with direction to conduct an evidentiary

hearing on Brown’s motion.            We deny Brown’s motions to expedite

the appeal as moot.          We dispense with oral argument because the

facts   and   legal    contentions     are    adequately     presented     in   the

materials     before   this    court    and   argument   would   not     aid    the

decisional process.

                                                         VACATED AND REMANDED
                                                            WITH INSTRUCTIONS




                                        3